DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. The claims recites various limitations that cover Performance of the limitations in the mind and/or using pencil and paper, but for the recitation of generic computer components. Independent claims 1, 22, and 23 recite, “receiving input text, wherein the input text comprises a string of original graphemes in an original alphabet; generating a string of grapheme-phoneme combinations from the string of original graphemes; translating at least one grapheme-phoneme combination of the string of grapheme- phoneme combinations into translation text using a translation alphabet, wherein the translation alphabet comprises a unique grapheme for every possible grapheme-phoneme combination of the original alphabet; and outputting the translation text.”
The limitations of “receiving…”, “generating…”, “translating…” and “outputting…”
in its broadest reasonable interpretation covers mental processes. More specifically a human receiving text, wherein the text is a string of original graphemes in an original alphabet; creating a string of grapheme-phoneme combinations from the string of original graphemes; translating at least one grapheme-phoneme combination of the string of grapheme-phoneme combinations into translation text using a translation alphabet using pencil and paper, where in the translation alphabet comprises a unique grapheme for every possible grapheme-phoneme combination of the original alphabet; and outputting the translation text through speech or pencil and paper. Requiring only pen and paper or head and hand, see MPEP 2106.04(a) (2) III.
	This judicial exception is not integrated into a practical application because the claims
recite additional elements of a “data processors”, “computer-program product”, “computer-readable storage medium”, and “computer”, furthermore, the specifications indicates that these instructions may be provided to a processor of a personal computer i.e. general purpose computer, see para. 180 as “The architecture 1700 can be implemented on any electronic device that runs software applications derived from compiled instructions, including without limitation personal computers, servers, smart phones, electronic tablets, game consoles, email devices, and the like.” These elements are used to perform the claimed method/steps and are recited at a high-level of generality using generic computer components, see para. 187. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The remaining dependent claims 2-21 serve to further describe the
computerized method more generally alluded to in the parent claims. These claims deal with where in text input includes at least one silent letter, wherein the translated text includes a translated grapheme associated with the silent letter, indicative that the translated grapheme is non-voiced; for a given grapheme of the original alphabet that is associated with a set of multiple phonemes, the translation alphabet includes a set of translation graphemes, wherein each of the translation graphemes is associated with a respective one of the set of multiple phonemes, and wherein each of the translation graphemes shares a basic shape with the given grapheme visualized mentally; wherein the input text contains a word having letters, and wherein creating the string of grapheme-phoneme combinations from the string of original graphemes includes: accessing a phonetic spelling table containing a plurality of phonetic spellings associated with a plurality of words to retrieve a phonetic spelling for the word, also may be done mentally, and applying the phonetic spelling to the string of original graphemes to identify a valid grapheme-phoneme spelling for the word done through mental judgement; wherein the phonetic spelling contains a string of phonemes associated with the word, and wherein applying the phonetic spelling to the string of original graphemes to identify the valid grapheme-phoneme spelling for the word further includes: identifying, for each letter of the word, a set of allowable phonemes associated with the letter, creating one or more valid grapheme-phoneme spellings for the word, wherein generating a valid grapheme-phoneme spelling for the word includes identifying, for each combination of each letter of the word and each phoneme of the string of phonemes, a match between the given phoneme and the set of allowable phonemes associated with the given letter; wherein applying the phonetic spelling to the string of original graphemes to identify the valid grapheme-phoneme spelling for the word further includes: outputting at least one of the one or more valid grapheme-phoneme spellings by writing with pencil and paper, receiving selection information associated with the one or more valid grapheme-phoneme spellings by another user, selecting one of the one or more valid grapheme-phoneme spellings using the selection information; wherein applying the phonetic spelling to the string of original graphemes to identify the valid grapheme-phoneme spelling for the word further includes: identifying a first spelling and a second spelling from the one or more valid grapheme- phoneme spellings, identifying an ambiguous phoneme from the phonetic spelling of the word, wherein the ambiguous phoneme is associated with a first letter in the first spelling and a second letter in the second spelling, wherein the first letter is different than the second letter, accessing phoneme-letter frequency information, wherein the phoneme-letter frequency information includes a frequency of which the ambiguous phoneme is represented by the first letter and a frequency of which the ambiguous phoneme is represented by the second letter, selecting one of the first spelling and the second spelling based on the phoneme-letter frequency information; wherein the first spelling is selected when the frequency of which the ambiguous phoneme is represented by the first letter is greater than the frequency of which the ambiguous phoneme is represented by the second letter, and wherein the second spelling is selected when the frequency of which the ambiguous phoneme is represented by the second letter is greater than the frequency of which the ambiguous phoneme is represented by the first letter; wherein the phoneme-letter frequency information is generated by analyzing a collection of literary sources associated with the original alphabet to determine frequencies of which a given phoneme is represented by each letter of the original alphabet; generating, for each grapheme-phoneme combination of the string of grapheme-phoneme combinations, an individual complexity score which can be done mentally or with pencil and paper as well, determining the highest individual complexity score from the individual complexity scores, and outputting the individual complexity score written down as by displaying, mentally, or through speech; identifying the grapheme-phoneme combination associated with the highest individual complexity score; determining a reading level based on the highest individual complexity score, outputting the reading level written down as by displaying, mentally, or through speech; receiving a maximum desired complexity score from another user, and identifying a subset of grapheme-phoneme combinations for the string of grapheme- phoneme combinations using the maximum desired complexity score and the individual 48/50Attorney Docket No. 090014-000002USPT complexity scores, wherein each grapheme-phoneme combination of the subset of grapheme- phoneme combinations is associated with an individual complexity score that exceeds the maximum desired complexity score; identifying a complex word from one or more words of the translated text, wherein the complex word includes one of the subset of grapheme-phoneme combinations, and suggesting a replacement word for the complex word using the complex word, wherein all grapheme-phoneme combinations of the replacement word have individual complexity scores at or below the maximum desired complexity score; generating, for a plurality of combinations of adjacent graphemes of the translated text, a combined complexity score as mental process or through pencil and paper, determining the highest combined complexity score from the combined complexity scores, and outputting the combined complexity score written down as by displaying, mentally, or through speech; identifying the combination of adjacent graphemes associated with the highest individual complexity score; determining a reading level based on the highest combined complexity score, and outputting the reading level written down as by displaying, mentally, or through speech; herein each of the combinations of adjacent graphemes is a word, and wherein the combined complexity score is a word complexity score; receiving a maximum desired complexity score from another user, and identifying a complex word from the translated text, wherein the complex word has a word complexity score that exceeds the maximum desired complexity score; suggesting a replacement word for the complex word using the complex word, wherein the replacement word has a word complexity score at or below the maximum desired complexity score; wherein the string of original graphemes of the input text contains at least a first input grapheme and a second input grapheme, wherein the first input grapheme is visually indistinguishable from the second input grapheme, wherein the first input grapheme is associated with a first phoneme, wherein the second input grapheme is associated with a second phoneme, and wherein the first phoneme is different from the second phoneme.
The claims include additional elements such as  “data processors”, “computer-program product”, “computer-readable storage medium”, and “computer” are not sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integrations of the abstract idea into a practical application. The claims are not patent eligible. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 
The improvements have been considered (Para. 40, improve pronunciation; para. 46, improving the speed at which the learner can obtain proficiency… improve reading ability and/or literacy; para. 82, improving letter sound awareness); however, other than the generic computer components for the client device, computer program product, computer-readable storage medium, and processors i.e. there are no additional elements besides the judicial exception; therefore, insufficient to integrate the judicial exception into a practical application such as an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); Please refer to 2106.04(d)(II and III). By adding the computer-implements and generic computer components to each limitation, merely replicates application of a generic computer component to each limitation much like considered initially with “computer-implemented method” as the processor performs each of the limitations, the additional limitation of the processor does not integrate the judicial exception into a practical application as it is generic and is merely applying the method with no significant improvement of the generic computer component i.e. processor, generic computer components, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B and merely sets instructions to apply an exception consideration which are additional elements that are well-understood, routine, conventional activity. Therefore claims 1-23 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the highest individual complexity score" in line 2.  There
is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Woodward (US Pub. No. 2005/0102143 A1).
Regarding claim 1, Woodward teaches a method, comprising:
receiving input text, wherein the input text comprises a string of original graphemes in an original alphabet (Para. 44, include special voice-to-text features and advantages. Program code can be used to convert passages of English text i.e. text where they are strings of original graphemes in an original alphabet of English);
generating a string of grapheme-phoneme combinations from the string of original graphemes (Para. 44, translation module, converts letter strings having one-to-many correspondence with actual phonemes to corresponding phonetic symbols having one-to-one correspondence with actual phonemes i.e. generating g-p combinations from strings of original graphemes; furthermore, para. 14 gives an example, the word "motion" contains three letter strings: "m", "o" and "tion". Each of these three letter strings is representative of their own phoneme);
translating at least one grapheme-phoneme combination of the string of grapheme- phoneme combinations into translation text using a translation alphabet, wherein the translation alphabet comprises a unique grapheme for every possible grapheme-phoneme combination of the original alphabet (Para. 45, FIGS. 1a, 1b and 2, words are shown with phoneme symbols 110 of various symbol types. The phoneme decoding system and method does not require the alteration of English words by the exchange of alphabetic characters with phonetic characters. Phoneme symbols 110 supplement the letter strings 120 as superscripted or superimposed set of reading marks. Additional reading marks may be added as a subscript below letter strings 120 i.e. translating at least one g-p combination of the string of g-p combinations into translation text using a translation alphabet, wherein the translation alphabet has a unique grapheme for every possible g-p combination of original English alphabet; furthermore, para. 15 indicates Such letter strings are patched with a superscripted (for example) phoneme symbol so that the reader understands what phoneme should be pronounced); and
outputting the translation text (Para. 44, converts letter strings having one-to-many correspondence with actual phonemes to corresponding phonetic symbols having one-to-one correspondence with actual phonemes corresponding to figure 1A with output of passages to phonetic symbols).

Regarding claim 2, Woodward teaches the method of claim 1 (see claim 1 above), in addition, Woodward teaches,
wherein the input text includes at least one silent letter (Figure 1A element 110, Input passage of first sentence would contain silent letter in “named” as the “e”), wherein the translated text includes a translated grapheme associated with the silent letter (Figure 1A element 110, translated text includes a translated grapheme of “e” with a symbol above associated with the silent letter), wherein the translated grapheme associated with the silent letter is indicative that the translated grapheme is non-voiced (Para. 50, symbol key is shown and designated generally 300 containing symbol types 310. Symbol key 300 includes a silent symbol type and fifty-three other symbol types 310. Silent symbol type is representative of silent phoneme and is preferably the symbol for null).

Regarding claim 3, Woodward teaches the method of claim 1 (see claim 1 above), in addition, Woodward teaches,
wherein, for a given grapheme of the original alphabet that is associated with a set of multiple phonemes (Para. 15, letter strings that are associated with or representative of multi-source phonemes. Preferred embodiments include phoneme symbols representative of multi-source vowel phonemes, multi-source consonant phonemes, and other phonemes i.e. given grapheme of the English alphabet is associated with a set of multiple phonemes), the translation alphabet includes a set of translation graphemes (Figure 2 elements 120a, “ea” contains various translation graphemes), wherein each of the translation graphemes is associated with a respective one of the set of multiple phonemes (Figure 2 elements 120a, “ea” with various subscripts associated with a plurality of different phonemes, further described on para. 49), and wherein each of the translation graphemes shares a basic shape with the given grapheme (Figure 2 elements 120a, It can be seen that the given graphemes are “break” where the translated grapheme is “break” but with subscripts; therefore, basic shape is shared).

Regarding claim 21, Woodward teaches the method of claim 1 (see claim 1 above), in addition, Woodward teaches, 
wherein the string of original graphemes of the input text contains at least a first input grapheme and a second input grapheme, wherein the first input grapheme is visually indistinguishable from the second input grapheme (Figure 1b, input of string of original graphemes contains text, “contagious” in which the “o” is repeated twice in which the first appearance and the second appearance of the grapheme are indistinguishable), wherein the first input grapheme is associated with a first phoneme, wherein the second input grapheme is associated with a second phoneme, and wherein the first phoneme is different from the second phoneme (Figure 1b, first “o” is associated with the sun which is a first phoneme, and the second “o” is associated with a second phoneme of silence; therefore, they are different; furthermore, Figures 4A and 4B give description to the given phonemes of the “sun” element and “lamb” digraphs, constructions, and other symbols element).


Regarding claim 22, is directed to a system claim of method claim 1; therefore, it is rejected under the same grounds as method claim 1.
In addition,
one or more data processors (Para. 60, The computer can include a processor); and
a non-transitory computer-readable storage medium containing instructions which (Para. 60, computer-executable code can be used to create the first instances of symbol keys 200 passage and/or words having letter strings 120. Computer-executable code can also be utilized to identify the appropriate phoneme symbols 110 and appropriately position the appropriate phoneme symbols 110. This is based at least in part on (1) what phoneme is associated with each letter string, and (2) what symbol key is being used (e.g. American standard, New England, London, etc.), when executed on the one or more data processors (Para. 60, The computer can include a processor to execute instructions), cause the one or more data processors to perform operations to implement the method of claim 1 (the system and method utilize a computer. The computer can include a processor, an at least temporary memory, a display, and an input device).

Regarding claim 23, is directed to a computer-program product of method claim 1; therefore, it is rejected under the same grounds as method claim 1.
In addition,
A computer-program product tangible embodied in a non-transitory machine-readable storage medium, including instructions which, when executed by a computer, cause the computer to carry out the method of claim 1 (Para. 60, (Para. 60, the system and method utilize a computer. The computer can include a processor, an at least temporary memory, a display, and an input device…computer-executable code can be used to create the first instances of symbol keys 200 passage and/or words having letter strings 120. Computer-executable code can also be utilized to identify the appropriate phoneme symbols 110 and appropriately position the appropriate phoneme symbols 110. This is based at least in part on (1) what phoneme is associated with each letter string, and (2) what symbol key is being used (e.g. American standard, New England, London, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward in
view of Huang et al. (US Pub. No. 2006/0031069 A1) hereinafter Huang.
Regarding claim 4, Woodward teaches the method of claim 1 (see claim 1 above), in addition, Woodward teaches,
wherein the input text contains a word having letters (Para. 44, include special voice-to-text features and advantages. Program code can be used to convert passages of English text i.e. text where they are strings of original graphemes in an original alphabet of English; furthermore, para. 14 indicates A letter string is a textual or orthographic incarnation of a phoneme sound and includes 1 or more letters. For example, the word "nice" is comprised of three letter strings: "n", "i" and "ce". Each of these three letter strings has their own sound), and
However, while Woodward discusses the use of a dictionary as it is alphabetized (rather phone-bet-ized), see para. 62, Woodward fails to explicitly disclose:
wherein generating the string of grapheme-phoneme combinations from the string of original graphemes includes:
accessing a phonetic spelling database containing a plurality of phonetic spellings associated with a plurality of words to retrieve a phonetic spelling for the word; and
applying the phonetic spelling to the string of original graphemes to identify a valid grapheme-phoneme spelling for the word.
In a related field of endeavor (e.g. performing a grapheme-to-phoneme conversion, see abstract), Huang teaches, the second stage 314(b) of grapheme-to-phoneme decoder 314 may then search N-gram graphone model 230 for the optimal phoneme sequences that will maximize a joint probability of the graphone sequences defined above in Eq. (6), see para 68 i.e. accessing a plurality of phonetic spelling database to retrieve a phonetic spelling for a word. Paras. 68-69, further describes applying the phonetic spell to the string or original graphemes to identify a valid grapheme-phoneme spelling for the word as it denotes stack of current phoneme candidates for a grapheme stack as identify valid combinations.
Modifying Woodward to use the techniques disclosed by Huang discloses:
wherein generating the string of grapheme-phoneme combinations from the string of original graphemes includes:
accessing a phonetic spelling database containing a plurality of phonetic spellings associated with a plurality of words to retrieve a phonetic spelling for the word (e.g. Woodward’s method now including the feature wherein generating the string of g-p combinations from the string of original graphemes includes accessing a phonetic spelling database i.e. N-gram graphone model containing a plurality of phonetic spellings associated with a plurality of words to retrieve a phonetic spelling for the word as taught by Huang, see para. 68); and
applying the phonetic spelling to the string of original graphemes to identify a valid grapheme-phoneme spelling for the word (e.g. Woodward’s method now including the feature wherein generating the string of g-p combinations from the string of original graphemes also includes applying the phonetic spelling to the string of original graphemes to identify a valid g-p spelling for the word as taught by Huang, see paras. 68-69).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Huang to the method of Woodward. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example performing a grapheme-phoneme conversion and orthography sequences, see para. 55. Further, doing so would have provided the users of Woodward, with the added benefits of providing an improved system and method for efficiently performing a grapheme-to-phoneme conversion procedure as recognized by Huang, see para. 13. Furthermore, relates to an improvement in speech recognition and speech synthesis systems as recognized by Huang, see para. 22. Moreover, Huang recognizes, due to a large amount and complexity of the digital data involved, an enhanced electronic device that effectively handles and manipulates audio data is a benefit, see para. 5.

Regarding claim 5, Woodward in view of Huang teaches the method of claim 4 (see claim 4 above), following the factual inquiries set above for claim 4, Huang teaches,
wherein the phonetic spelling contains a string of phonemes associated with the word (e.g. Woodward’s method now also including the feature wherein the phonetic spelling contains a string of phonemes associated with the word as taught by Huang, see Paras. 68-69, optimal phoneme sequences that will maximize a joint probability of the graphone sequences defined above in Eq. (6) such as N-gram phoneme sequences contains all possible phonemes associated as strings associated with word), and wherein applying the phonetic spelling to the string of original graphemes to identify the valid grapheme-phoneme spelling for the word further includes:
identifying, for each letter of the word, a set of allowable phonemes associated with the letter (e.g. Woodward’s method now also including the feature wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes, identifying, for each letter of the word, a set of allowable phonemes associated with the letter as taught by Huang, see Paras. 68-69, as all possible N-gram phoneme sequences are identified for each grapheme of the word); and
generating one or more valid grapheme-phoneme spellings for the word (e.g. Woodward’s method now also including the feature wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes, generating one or more valid g-p spellings for the word as taught by Huang, see paras. 68-69, search N-gram graphone model 230 for the optimal phoneme sequences that will maximize a joint probability of the graphone sequences defined above in Eq. (6)… pop out the phoneme candidate with highest likelihood in the graphone stack i.e. valid g-p spellings for the word are generated), wherein generating a valid grapheme-phoneme spelling for the word includes identifying, for each combination of each letter of the word and each phoneme of the string of phonemes, a match between the given phoneme and the set of allowable phonemes associated with the given letter (e.g. Woodward’s method now also including the feature wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes, wherein generating a valid g-p spelling for the word includes identifying, for each combination of each of the word and each phoneme of the string of phonemes, a match b/w the given phoneme and the set of allowable phonemes associated with the given letter as taught by Huang, see Para. 69, pop out the phoneme candidate with highest likelihood in the graphone stack; furthermore, para. 68 indicates search N-gram graphone model 230 for the optimal phoneme sequences that will maximize a joint probability of the graphone sequences defined above in Eq. (6) i.e. identifying by searching the highest likelihood/optimal as through the set of all possible N-gram phoneme sequences for each grapheme of the word).

Regarding claim 6, Woodward in view of Huang teaches the method of claim 5 (see claim 5 above), following the factual inquiries set above for claim 4, Huang teaches, 
wherein applying the phonetic spelling to the string of original graphemes to identify the valid grapheme-phoneme spelling for the word further includes:
outputting at least one of the one or more valid grapheme-phoneme spellings (e.g. Woodward’s method now also including wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes, outputting at least one of the one or more valid g-p spellings as taught by Huang, see para. 69, pop out the phoneme candidate with highest likelihood in the graphone stack);
receiving selection information associated with the one or more valid grapheme-phoneme spellings (e.g. Woodward’s method now also including wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes, receiving selection information associated with the one or more valid g-p spellings as taught by Huang, see para. 68, may then search N-gram graphone model 230 for the optimal phoneme sequences that will maximize a joint probability of the graphone sequences defined above in Eq. (6) i.e. selection is done by searching for the optimal phoneme sequences; furthermore, para. 40 indicates probability values 616 are derived from analyzing training dictionary 226. The foregoing probability values are proportional to the frequency with which each N-gram graphone 510 is observed in training dictionary 226 i.e. based on probability, which are proportional to the frequency in occurrence in the indicated dictionary); and
selecting one of the one or more valid grapheme-phoneme spellings using the selection information (e.g. Woodward’s method now also including wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes, selecting one of the one or more valid g-p spellings using the selection information as taught by Huang, see para. 69, pop out the phoneme candidate with highest likelihood in the graphone stack).

Regarding claim 7, Woodward in view of Huang teaches the method of claim 5 (see claim 5 above), in addition, Woodward teaches, 
identifying a first spelling (Figure 1B element of “approve”, approve with sun phoneme as the “a” is the first spelling)
following the factual inquiries set above for claim 4, Huang teaches,
wherein applying the phonetic spelling to the string of original graphemes to identify the valid grapheme-phoneme spelling for the word further includes:
a second spelling from the one or more valid grapheme- phoneme spellings (e.g. Woodward’s method now also including the feature wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes identifying a first spelling and a second spelling from the one or more valid g-p spellings as taught by Huang, see para. 68, search N-gram graphone model 230 for the optimal phoneme sequences that will maximize a joint probability of the graphone sequences defined above in Eq. (6) i.e. sequences is plural meaning various spellings i.e. second spelling of “approve” with sun phoneme at “o”);
identifying an ambiguous phoneme from the phonetic spelling of the word, wherein the ambiguous phoneme is associated with a first letter in the first spelling and a second letter in the second spelling, wherein the first letter is different than the second letter (e.g. Woodward’s method now also including the feature wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes identifying an ambiguous phoneme from the phonetic spelling of the word, wherein the ambiguous phoneme is associated with a first letter in the first spelling and a second letter in the second spelling as taught by Huang, see para. 68, search N-gram graphone model 230 for the optimal phoneme sequences that will maximize a joint probability of the graphone sequences defined above in Eq. (6) i.e. “approve” with first spelling containing “a” as sun and second spelling as “o” as sun);
accessing phoneme-letter frequency information, wherein the phoneme-letter frequency information includes a frequency of which the ambiguous phoneme is represented by the first letter and a frequency of which the ambiguous phoneme is represented by the second letter (e.g. Woodward’s method now also including the feature wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes accessing phoneme-letter frequency information, wherein the phoneme-letter frequency information includes a frequency of which the ambiguous phoneme is represented by the first letter and a frequency of which the ambiguous phoneme is represented by the second letter as taught by Huang, see paras. 68 and 40, grapheme-to-phoneme decoder 314 may then search N-gram graphone model 230 for the optimal phoneme sequences that will maximize a joint probability of the graphone sequences defined above in Eq. (6); furthermore, probability values 616 are derived from analyzing training dictionary 226. The foregoing probability values are proportional to the frequency with which each N-gram graphone 510 is observed in training dictionary 226 i.e. probabilities are within the accessed N-gram graphone model which are in occurrence i.e. frequency to each n-gram graphone in dictionary); and
selecting one of the first spelling and the second spelling based on the phoneme-letter frequency information (e.g. Woodward’s method now also including the feature wherein applying the phonetic spelling to the string of original graphemes to identify the valid g-p spelling for the word includes accessing phoneme-letter frequency information, wherein the phoneme-letter frequency information includes selecting one of the first spelling and the second spelling based on the phoneme-letter frequency information as taught by Huang, see paras. 69 and 40, pop out the phoneme candidate with highest likelihood in the graphone stack; furthermore, probability values 616 are derived from analyzing training dictionary 226. The foregoing probability values are proportional to the frequency with which each N-gram graphone 510 is observed in training dictionary 226 i.e. outputted values from n-gram graphone model selected are phoneme sequences with the highest likelihood and takes into account occurrence within the dictionary).

Regarding claim 8, Woodward in view of Huang teaches the method of claim 7 (see claim 7 above), following the factual inquiries set above for claim 4, Huang teaches,
wherein the first spelling is selected when the frequency of which the ambiguous phoneme is represented by the first letter is greater than the frequency of which the ambiguous phoneme is represented by the second letter (e.g. Woodward’s method now also including the feature wherein the first spelling is selected when the frequency of which the ambiguous phoneme is represented by the first letter is greater than the frequency of which the ambiguous phoneme is represented by the second letter as taught by Huang, see paras. 69 and 40, decoder selects phoneme sequence with highest likelihood, where n-gram graphone model is based on frequency of occurrence of a g-p combination probability; therefore, the more occurrence, the higher the probability), and wherein the second spelling is selected when the frequency of which the ambiguous phoneme is represented by the second letter is greater than the frequency of which the ambiguous phoneme is represented by the first letter (e.g. Woodward’s method now also including the feature wherein the second spelling is selected when the frequency of which the ambiguous phoneme is represented by the second letter is greater than the frequency of which the ambiguous phoneme is represented by the first letter as taught by Huang, see paras. 69 and 40, decoder selects phoneme sequence with highest likelihood, where n-gram graphone model is based on frequency of occurrence of a g-p combination probability; therefore, the more occurrence, the higher the probability i.e. probabilities is looked upon based on occurrence).

Regarding claim 9, Woodward in view of Huang teaches the method of claim 7 (see claim 7 above), following the factual inquiries set above for claim 4, Huang teaches,
wherein the phoneme-letter frequency information is generated by analyzing a collection of literary sources associated with the original alphabet to determine frequencies of which a given phoneme is represented by each letter of the original alphabet (e.g. Woodward’s method now also including the feature wherein the phoneme-letter frequency information is generated by analyzing a collection of literary sources associated with the original alphabet to determine frequencies of a given phone is represented by each letter of the original alphabet as taught by Huang, see para. 40, N-gram graphone model 230 may be implemented to include any desired number of N-gram graphones 510 that may include any desired type of information. In the FIG. 6 embodiment, each N-gram graphone 510 is associated with a corresponding probability value 616 that expresses the likelihood that a current graphone 410 from a particular N-gram graphone 510 would be preceded by the corresponding context 514 from that same N-gram graphone 510. In certain embodiments, probability values 616 are derived from analyzing training dictionary 226. The foregoing probability values are proportional to the frequency with which each N-gram graphone 510 is observed in training dictionary 226 i.e. dictionaries are literary sources correlating original alphabet and occurrences).


Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward in
view of Rausch (US Pat. No. 8,744,855 B1).
Regarding claim 10, Woodward teaches the method of claim 1 (see claim 1 above),
However, Woodward fails to explicitly disclose,
generating, for each grapheme-phoneme combination of the string of grapheme-phoneme combinations, an individual complexity score;
determining the highest individual complexity score from the individual complexity scores; and
outputting the individual complexity score.
In a related field of endeavor (e.g. natural language processing, see abstract), Rausch teaches, the reading level determination system 242 includes a reading level determination module 250 to determine a reading level of a document, such as the electronic book 218. The reading level determination module 250 may compare words of the electronic book 218 tagged by the vocabulary tagging module 246 with tagged words of the documents of the reading level corpus 244. Based, at least in part, on matches between the words of the electronic book 218 with words of the documents of the reading level corpus 244, the reading level determination module 250 may determine a reading level of the electronic book 218. Further, the reading level of the electronic book 218 may be determined according to the complexity of words of the electronic book 218 based on the length of the words, phonemes of the words, and so on, see lines 27-41 on col. 11; furthermore, lines 67 on col 10 – line 15 on col. 11 explains The vocabulary tagging module 340 may also utilize the complexity of a word based on the length of a word and/or phonemes associated with the word to determine a reading level associated with the word where the reading level determination system 338 also includes a sentence structure tagging module 342. The sentence structure tagging module 342 may tag phrases, clauses, parts of speech, etc. of documents of a reading level corpus and of the electronic book 314. Furthermore, citations describes how it determines the highest individual complexity score from the individual complexity scores as it determined from matching of tagged words as individual scores are taken and to determine complexity of overall document. Lines 63 on col. 11 – line 3 on col. 12 teaches that the that vocabulary tagging module tags or outputs individual complexity scores.
Modifying Woodward to include the features disclosed by Rausch discloses:
generating, for each grapheme-phoneme combination of the string of grapheme-phoneme combinations, an individual complexity score (e.g. Woodward’s method now also including the feature generating, for each g-p combination of the string of g-p combinations, and individual complexity score as taught by Rausch, see lines 27-41 on col. 11 and lines 67 on col 10 – line 15 on col. 11);
determining the highest individual complexity score from the individual complexity scores (e.g. Woodward’s method now also including the feature determining the highest individual complexity score from the individual complexity scores as taught by Rausch, see lines 27-41 on col. 11 and lines 67 on col 10 – line 15 on col. 11); and
outputting the individual complexity score (e.g. Woodward’s method now also including the feature outputting the individual complexity score as taught by Rausch, see Lines 63 on col. 11 – line 3 on col. 12).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Rausch to the method of Woodward. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example natural language processing. Further, doing so would have provided the users of Woodward, with the added benefits of produce different respective versions of an electronic book according to different respective reading capabilities. This disclosure also describes architectures and techniques to provide one or more of these different versions of an electronic book having particular reading levels from a content provider to a client device. A content provider may utilize mapping content to convert core content of an electronic book to content having different reading levels i.e. different contents respective to complexities that aid the user as recognized by Rausch, see lines 32-45 on col. 2.

Regarding claim 11, Woodward in view of Rausch teaches the method of claim 10 (see claim 10 above), following the factual inquiries set above for claim 10, Rausch teaches,
identifying the grapheme-phoneme combination associated with the highest individual complexity score (e.g. Woodward’s method now also including the feature of identifying the g-p combination associated with the highest individual complexity score as taught by Rausch, see lines 27-41 on col. 11 and lines 67 on col 10 – line 15 on col. 11, , the reading level determination module 250 may determine a reading level of the electronic book 218. Further, the reading level of the electronic book 218 may be determined according to the complexity of words of the electronic book 218 based on the length of the words, phonemes of the words, and so on... The vocabulary tagging module 340 may also utilize the complexity of a word based on the length of a word and/or phonemes associated with the word to determine a reading level associated with the word where the reading level determination system 338 also includes a sentence structure tagging module 342. The sentence structure tagging module 342 may tag phrases, clauses, parts of speech, etc. of documents of a reading level corpus and of the electronic book 314; therefore, highest individual complexity score is identified within the g-p combinations).

Regarding claim 12, Woodward in view of Rausch teaches the method of claim 10 (see claim 10 above), following the factual inquiries set above for claim 10, Rausch teaches,
determining a reading level based on the highest individual complexity score (e.g. Woodward’s method now also including the feature of determining a reading level based on the highest individual complexity score as taught by Rausch, see lines 27-41 on col. 11 and lines 67 on col 10 – line 15 on col. 11, ,the reading level determination module 250 may determine a reading level of the electronic book 218. Further, the reading level of the electronic book 218 may be determined according to the complexity of words of the electronic book 218 based on the length of the words, phonemes of the words, and so on... The vocabulary tagging module 340 may also utilize the complexity of a word based on the length of a word and/or phonemes associated with the word to determine a reading level associated with the word where the reading level determination system 338 also includes a sentence structure tagging module 342. The sentence structure tagging module 342 may tag phrases, clauses, parts of speech, etc. of documents of a reading level corpus and of the electronic book 314; therefore, reading level is based on the highest individual complexity score) ; and
outputting the reading level (e.g. Woodward’s method now also including the feature of outputting the reading level as taught by Rausch, see Lines 63 on col. 11 – line 30 on col. 12 teaches that the that vocabulary tagging module tags or outputs individual complexity scores and reading level is outputted; furthermore, lines 42-50 on col 11 indicates reading level is determined).

Regarding claim 13, Woodward in view of Rausch teaches the method of claim 10 (see claim 10 above), following the factual inquiries set above for claim 10, Rausch teaches,
receiving a maximum desired complexity score (e.g. Woodward’s method now also including the feature of receiving a maximum desired complexity score as taught by Rausch, see lines 34-41 on col. 20, FIG. 7 shows a process 700 for a client device to provide electronic books of a particular reading level to a user of the client device. At 702, the client device receives an indication to obtain a version of an electronic book having a particular reading level. For example, a request for the version of the electronic book having the particular reading level may be entered by a user of the client device via one or more input devices of the client device); and
identifying a subset of grapheme-phoneme combinations for the string of grapheme- phoneme combinations using the maximum desired complexity score and the individual
complexity scores, wherein each grapheme-phoneme combination of the subset of grapheme- phoneme combinations is associated with an individual complexity score that exceeds the maximum desired complexity score (e.g. Woodward’s method now also including the feature of identifying a subset of g-p combinations for the string of g-p combinations using the maximum desired complexity score and the individual complexity scores, wherein each g-p combination of the subset of g-p combinations is associated with an individual complexity score that exceeds the maximum desired complexity score as taught by Rausch, see lines 27-41 on col. 11 and lines 67 on col 10 – line 15 on col. 11, as mapping is done to identify individual complexity scores for combinations and desired reading score is used to identify individual scores that exceed maximum desired complexity scores as to simplify as taught in lines 10-17 on col. 21).

Regarding claim 14, Woodward in view of Rausch teaches the method of claim 13 (see claim 13 above), following the factual inquiries set above for claim 10, Rausch teaches,
identifying a complex word from one or more words of the translated text, wherein the complex word includes one of the subset of grapheme-phoneme combinations (e.g. Woodward’s method now also including the feature of identifying a complex word from one or more words of the translated text from Woodward, wherein the complex word includes one of the subset of g-p combinations as taught by Rausch, see lines 27-41 on col. 11 and lines 67 on col 10 – line 15 on col. 11, as mapping is done to identify individual complexity scores for combinations and desired reading score is used to identify individual scores that exceed maximum desired complexity scores as to simplify as taught in lines 10-17 on col. 21 however this is done on the translated text of Woodward as seen on Para. 44, converts letter strings having one-to-many correspondence with actual phonemes to corresponding phonetic symbols having one-to-one correspondence with actual phonemes corresponding to figure 1A with output of passages to phonetic symbols); and
suggesting a replacement word for the complex word using the complex word, wherein all grapheme-phoneme combinations of the replacement word have individual complexity scores at or below the maximum desired complexity score (e.g. Woodward’s method now also including the feature of suggesting a replacement word for the complex word using the complex word, wherein all g-p combinations of the replacement word have individual complexity scores at or below the maximum desired complexity score as taught by Rausch, see lines 10-17 on col. 21 as mapping is done to identify individual complexity scores for combinations and desired reading score is used to identify individual scores that exceed maximum desired complexity scores as to simplify as particular words of the core content i.e. having above the maximum desired complexity score are replaced with simpler words).

Regarding claim 15, Woodward teaches the method of claim 1 (see claim 1 above), 
However, Woodward fails to explicitly disclose:
generating, for a plurality of combinations of adjacent graphemes of the translated text, a combined complexity score;
determining the highest combined complexity score from the combined complexity scores; and
outputting the combined complexity score.
In a related field of endeavor (e.g. natural language processing, see abstract), Rausch teaches, includes a reading level determination system 338 to determine a reading level of a document, such as the electronic book 314. In particular, the reading level determination system 338 may examine the content of the document with respect to a corpus of material, such as the reading level corpus 244 of FIG. 2, to determine a reading level of the document, see lines 34-40 on col. 15. Furthermore, the reading level determination system 242 includes a reading level determination module 250 to determine a reading level of a document, such as the electronic book 218. The reading level determination module 250 may compare words of the electronic book 218 tagged by the vocabulary tagging module 246 with tagged words of the documents of the reading level corpus 244. Based, at least in part, on matches between the words of the electronic book 218 with words of the documents of the reading level corpus 244, the reading level determination module 250 may determine a reading level of the electronic book 218. Further, the reading level of the electronic book 218 may be determined according to the complexity of words of the electronic book 218 based on the length of the words, phonemes of the words, and so on, see lines 27-41 on col. 11 i.e. words in corpus i.e. adjacent come to make a combined reading level i.e. score. lines 27-41 on col. 11 also teaches where the highest reading level score determined from the matching of tagged words is selected and outputted where complicated words are selected as a higher reading level, see lines 10-17 on col. 21 to be outputted. 
Modifying Woodward to include the features disclosed by Rausch discloses:
generating, for a plurality of combinations of adjacent graphemes of the translated text, a combined complexity score (e.g. Woodward’s method now also including the feature of generating, for a plurality of combinations of adjacent graphemes of the translated text, a combined complexity score as taught by Rausch, see lines 34-40 on col. 15 and lines 27-41 on col. 11);
determining the highest combined complexity score from the combined complexity scores (e.g. Woodward’s method now also including the feature of determining the highest combined complexity score from the combined complexity scores as taught by Rausch, see lines 27-41 on col. 11 and lines 10-17 on col. 21); and
outputting the combined complexity score (e.g. Woodward’s method now also including the feature of outputting the combined complexity score as taught by Rausch, see lines 10-17 on col. 21 as it outputs texts according to the combined complexity score).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Rausch to the method of Woodward. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example natural language processing. Further, doing so would have provided the users of Woodward, with the added benefits of produce different respective versions of an electronic book according to different respective reading capabilities. This disclosure also describes architectures and techniques to provide one or more of these different versions of an electronic book having particular reading levels from a content provider to a client device. A content provider may utilize mapping content to convert core content of an electronic book to content having different reading levels i.e. different contents respective to complexities that aid the user as recognized by Rausch, see lines 32-45 on col. 2.

Regarding claim 16, Woodward in view of Rausch teaches the method of claim 15 (see claim 16 above), following the factual inquiries set above for claim 15, Rausch teaches,
 identifying the combination of adjacent graphemes associated with the highest individual complexity score (e.g. Woodward’s method now also including the feature of identifying the combination of adjacent graphemes associated with the highest individual complexity score as taught by Rausch, lines 27-41 on col. 11 and lines 10-17 on col. 21, as tagged words with the highest reading level score of document are identified during matching to determine reading level of document).

Regarding claim 17, Woodward in view of Rausch teaches the method of claim 15 (see claim 15 above), following the factual inquiries set above for claim 15, Rausch teaches,
determining a reading level based on the highest combined complexity score (e.g. Woodward’s method now also including the feature of determining a reading level based on the highest combined complexity score as taught by Rausch, see lines 27-41 on col. 11 and lines 67 on col 10 – line 15 on col. 11, ,the reading level determination module 250 may determine a reading level of the electronic book 218. Further, the reading level of the electronic book 218 may be determined according to the complexity of words of the electronic book 218 based on the length of the words, phonemes of the words, and so on... The vocabulary tagging module 340 may also utilize the complexity of a word based on the length of a word and/or phonemes associated with the word to determine a reading level associated with the word where the reading level determination system 338 also includes a sentence structure tagging module 342. The sentence structure tagging module 342 may tag phrases, clauses, parts of speech, etc. of documents of a reading level corpus and of the electronic book 314; therefore, reading level is based on the highest combined complexity score; and
outputting the reading level (e.g. Woodward’s method now also including the feature of outputting the reading level as taught by Rausch, see Lines 63 on col. 11 – line 30 on col. 12 teaches that the that vocabulary tagging module tags or outputs individual complexity scores and reading level is outputted; furthermore, lines 42-50 on col 11 indicates reading level is determined).

Regarding claim 18, Woodward in view of Rausch teaches the method of claim 15 (see claim 15 above), following the factual inquiries set above for claim 15, Rausch teaches,
wherein each of the combinations of adjacent graphemes is a word, and wherein the combined complexity score is a word complexity score (e.g. Woodward’s method now also including the feature of wherein each of the combinations of adjacent graphemes is a word, and wherein the combined complexity score is a word complexity score as taught by Rausch, see lines 27-41 on col. 11, reading level scores are generated for tagged words and represents complexity of tagged words).

Regarding claim 19, Woodward in view of Rausch teaches the method of claim 18 (see claim 18 above), following the factual inquiries set above for claim 15, Rausch teaches,
receiving a maximum desired complexity score (e.g. Woodward’s method now also including the feature of receiving a maximum desired complexity score as taught by Rausch, see lines 34-41 on col. 20, FIG. 7 shows a process 700 for a client device to provide electronic books of a particular reading level to a user of the client device. At 702, the client device receives an indication to obtain a version of an electronic book having a particular reading level. For example, a request for the version of the electronic book having the particular reading level may be entered by a user of the client device via one or more input devices of the client device) ; and
identifying a complex word from the translated text, wherein the complex word has a word complexity score that exceeds the maximum desired complexity score (e.g. Woodward’s method now also including the feature of identifying a complex word from the translated text, wherein the complex word has a word complexity score that exceeds the maximum desired complexity score as taught by Rausch, see lines 27-41 on col. 11 and lines 67 on col 10 – line 15 on col. 11, as mapping is done to identify individual complexity scores for combinations and desired reading score is used to identify individual scores that exceed maximum desired complexity scores as to simplify as taught in lines 10-17 on col. 21 however this is done on the translated text of Woodward as seen on Para. 44, converts letter strings having one-to-many correspondence with actual phonemes to corresponding phonetic symbols having one-to-one correspondence with actual phonemes corresponding to figure 1A with output of passages to phonetic symbols).

Regarding claim 20, Woodward in view of Rausch teaches the method of claim 19 (see claim 19 above), following the factual inquiries set above for claim 15, Rausch teaches,
suggesting a replacement word for the complex word using the complex word, wherein the replacement word has a word complexity score at or below the maximum desired complexity score (e.g. Woodward’s method now also including the feature of suggesting a replacement word for the complex word using the complex word, wherein the replacement word has a word complexity score at or below the maximum desired complexity score as taught by Rausch, see lines 10-17 on col. 21 as mapping is done to identify individual complexity scores for combinations and desired reading score is used to identify individual scores that exceed maximum desired complexity scores as to simplify as particular words of the core content i.e. having above the maximum desired complexity score are replaced with simpler words).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Diaz-Plaza (US Pat. No. 5,429,513) teaches The letters are accompanied by a set of
visually perceivable images, each of which is positioned adjacent to at least one of the graphemes and has a name including at least one phoneme of at least one adjacent grapheme. Individually-activated, sound generating devices are associated with one of the graphemes and generates the name or at least one phoneme associated with the grapheme. A sound pattern generating device produces sounds for the names or the phonemes, see abstract.

Stephen et al. (US Pub. No. 2013/0253903 A1) teaches a method of phonetically
encoding a text document. The method comprises providing, for a current word in the text document, a phonetically equivalent encoded word comprising one or more syllables, each syllable comprising a sequence of phonemes from a predetermined phoneme set, the sequence being phonetically equivalent to the corresponding syllable in the current word, and adding the phonetically equivalent encoded word or the current word at a current position in the phonetically encoded document. Each phoneme in the phoneme set is associated with a base grapheme that is pronounced as the phoneme in one or more English words, see abstract.

Knas et al. (US Pat. No. 10,902,395 B1) teaches intelligent e-book readers which provide
a significant improvement over the conventional e-books that simply render static content. The intelligent e-book readers may customize a rendered e-book based on, for example, the reading level and preferences of the user, the user's social media profile and activity, and current events. Furthermore, the intelligent e-book reader may provide additional augmented reality (AR)/virtual reality (VR) content associated with one or more portions of the rendered e-book. The intelligent e-book reader may also facilitate virtual, real time communication between multiple users and experts. The intelligent e-book reader may also facilitate one or more users to provide feedback and suggestions to authors and future movie-makers. The intelligent e-book reader may automatically determine difficult portions of an e-book based on the virtual communications and/or real time eye-tracking of a user, see abstract.

Catalano et al. (US Pat. No. 10,460,032 B1) teaches A method comprising of receiving a
first communication content directed to a user. The first communication content includes one or a combination of the following: content read by the user and content written by the user. The method also comprises of generating tokens corresponding to the first communication content by applying natural language processing and generating a token frequency index for the user, based on the tokens generated from the first communication content. The method determines a lexicon reading level for the user, based on the token frequency index generated for the user. The lexicon reading level indicates a reading level of the user. The method adds the lexicon reading level to a lexicon profile of the user. The method modifies a second communication content by replacing tokens with synonyms of the tokens based on comparing the difficulty ratings of the tokens with the user's lexicon reading level.

Gao (US Pub. No. 2021/0020161 A1) teaches A speech processing system for generating
translated speech, the system comprising: an input for receiving a first speech signal comprising a second language; an output for outputting a second speech signal comprising a first language; and a processor configured to: generate a first text signal from a segment of the first speech signal, the first text signal comprising the second language; generate a second text signal from the first text signal, the second text signal comprising the first language; extract a plurality of first feature vectors from the segment of the first speech signal, wherein the first feature vectors comprise information relating to audio data corresponding to the segment of the first speech signal; generate a speaker vector using a first trained algorithm taking one or more of the first feature vectors as input, wherein the speaker vector represents a set of features corresponding to a speaker; generate a second speech signal segment using a second trained algorithm taking information relating to the second text signal as input and using the speaker vector, the second speech signal segment comprising the first language, see abstract specifically g2p in para. 148.

Aronowitz et al. (US Pub. No. 2006/0004564 A1) teaches A compressed pronunciation
lexicon file is generated from a source pronunciation lexicon using a pronunciation prediction algorithm in a multi-output mode. The pronunciation prediction algorithm may generate a deterministic ordered list of phoneme strings from the textual representation of a particular word. The compressed pronunciation lexicon file may include a sorted list of records of compressed textual representations of words and compressed phonetic representations of the words, see abstract.

Singh et al. (US Pub. No. 2016/0358596 A1) teaches, A system and method configured
for use in a text-to-speech (TTS) system is provided. Embodiments may include identifying, using one or more processors, a word or phrase as a named entity and identifying a language of origin associated with the named entity. Embodiments may further include transliterating the named entity to a script associated with the language of origin. If the TTS system is operating in the language of origin, embodiments may include passing the transliterated script to the TTS system. If the TTS system is not operating in the language of origin, embodiments may include generating a phoneme sequence in the language of origin using a grapheme to phoneme (G2P) converter.

Brenner et al. (US 2009/0076821 A1) teaches the speech recognition and synthesis
apparatus 300 may support Grapheme to Phoneme (G2P) conversion, which may dynamically and automatically convert a display text into its associated phonetic transcription through a G2P module(s). G2P technology may take as input a plain text string provided by application and generate an automatic phonetic transcription, see para. 66.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.A./             Examiner, Art Unit 2655        

/ANDREW C FLANDERS/             Supervisory Patent Examiner, Art Unit 2655